DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 2/16/22 has been considered and placed of record.  The initialed copy is attached herewith.

Specification
	The disclosure should be carefully reviewed to ensure that all grammatical, idiomatic, and spelling or other minor errors are corrected.  For example, the use of the term “commonly” in claims 1 and 15 is awkward.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “additional wireless charging module” (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2, the phrase “thereby taking advantage of vibration-cancelling properties of the push-push speaker drivers for continuous efficient charging” is a mere subjective desired outcome.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by document CN208874722U.
Re claim 1, a docking station having, inter alia, a housing 101 consisting of one or more parts to form the internal space; a pair of push-push speakers 42 aligned with and outwardly facing from each other in a traverse direction within the housing (fig 1); and a wireless charging module 22 on the housing (fig 1).
Re claim 2, the pair of push-push speakers 42 are symmetrically arranged with regard to the charging module (fig 1 shows the speakers 42 are equally spaced from the charging module 22).
Re claim 3, document further has one other speaker 43 in addition to the pair of speakers 42.  See fig 1.
Re claim 4, the pairs of speakers 42 are arranged symmetrically with the other speaker 43 (fig 1 shows the speakers 42 placed equidistance from the speaker 43 in a triangular fashion).
Re claim 5, the other speaker 43 is a full-range speaker.
Re claim 6, the other speaker 43 is placed below the charging module 22 in a vertical direction perpendicular to the traverse direction (fig 1 shows speaker 43 placed below charger 22 in the same vertical direction and is traversely placed with respect to speakers 42).
Re claim 9, when view from front to back, the charging module 22 and the other speaker 43 are aligned in a vertical direction perpendicular to the traverse position and front-to-back; and when view along the vertical direction, the charging module 22 and the other speaker 43 are aligned front-to-back direction perpendicular to the vertical direction.  See fig 1.
Re claim 10, one or more parts of the housing including a main body 13, a base 6 (bottom portion) and a ceiling part 2 (upper portion).  See fig 2.
Re claim 11, the housing is equipped with at least two printed circuit boards (speaker board 50, charging module board 60) to control the pair of push-push speakers and the wireless charging module.
Re claim 12, the PCB 50 controlling the speakers is located adjacent the base and the PCB 60 controlling the charging is located adjacent the ceiling part.  See fig 2.
Re claim 14, the at least two circuit boards are connected via internal wires (not explicitly shown but are inherent because all components are electrically connected).
Re claim 15, the document further shows a primary speaker 43 (i.e. also claimed as “the other speaker” in other claims) located between the pair of push-push speakers 42 and all speakers are controlled by one of two PCBs 32,41.  See fig 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over document CN208874722U.
Re claim 7 and 16, the document does not disclose the other speaker 43 or the primary speaker 43 is placed in a front-to-back position in the housing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have positioned the speaker in any location for maximum sound effect, and since it has been held that rearranging parts of an invention involves only routine skill in the art.
Re claim 8, the document does not show an additional wireless charging module.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have added an additional wireless charging module in other to wirelessly charge another device simultaneously, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Re claim 13, the document does not show the charging surface being an oblique seating area.  Having a slanted or oblique seating area to hold the charging device would allow the user to view the information (i.e. playlist, charging status) on the device easily at a comfortable angle.  Therefore, it would have been obvious to have angled the charging seat to allow for a more flexible viewing area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Document CN207235080U teaches a sound device having two outwardly facing speakers and a wireless charging module.
Document CN209017229U teaches a sound box having two or more speakers mounted around the circular housing.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087